DETAILED ACTION
This is an Office action based on application number 16/652,183 filed 30 March 2020, which is a national stage entry of PCT/JP2018/036037 filed 27 September 2018, which claims priority to JP2018-181115 filed 27 September 2018 and JP2017-191818 filed 29 September 2017. Claims 1-5 are pending.
Amendments to the claims, filed 24 August 2022, have been entered into the above-identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The prior art rejections, made of record in the previously mailed Office action, are withdrawn due to Applicant’s amendments in the response filed 24 August 2022.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoeu et al. (US Patent Application Publication No. US 2009/0080081 A1) (Inoeu) in view of Draheim et al. (US Patent Application Publication No. US 2003/0012936 A1) (Draheim) and Ohgaru et al. (US Patent Application Publication No. US 2007/0258141 A1) (Ohgaru).

Regarding instant claims 1-2:
	Inoeu discloses an optical film comprising an antiglare layer having a mean spacing between profile peaks of 60 to 150 µm (paragraphs [0012-0013; 0017]).
	Inoeu further discloses that the optical film comprises at least one antiglare layer (e.g., 2 to 4) (paragraph [0027]).
	Inoeu further discloses that the antiglare layer has a surface profile having a slope distribution with an average slope Θa of 0.5º to 3.0º (paragraph [0018]), which overlaps the range recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	An antiglare layer having profile peaks having a mean spacing and a slope distribution is construed to meet the claimed base layer having an uneven surface.
	Inoeu further discloses that the antiglare layer comprises light transmissive particles dispersed in a light transmissive resin matrix (paragraph [0027]), which is construed to form a transparent antiglare layer.
	Inoeu does not explicitly disclose an adhesive layer laminated on a surface of the base material on a side opposite to the uneven surface. Inoue does not explicitly disclose the glossiness of the uneven surface of the base material.
	However, Draheim discloses an antireflection film (Title) comprising a substrate and an adhesive layer deposited on the surface of the substrate (paragraph [0008]). Draheim further discloses that a plurality the antireflection films are formed into a stack wherein the adhesive layer of one antireflection layer is adjacent to another antireflection layer (paragraph [0010]).
	Draheim further discloses that the adhesive is transparent (paragraph [0054]).
	Further, Ohgaru discloses an antireflective layer having a rough surface designed such that it has a 60º gloss of 70% or less (paragraphs [0293-0294), which includes the range recited by the instant claims; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
Ohgaru teaches that antireflective layers having at least the specified 60º glossiness have suppressed reflection of external light and improved display visibility (paragraph [0294]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of the prior art references before him or her, to include the adhesive layer of Draheim on the surface opposite to the rough surface of the antiglare layer of Inoeu. The motivation for doing so would have been that Draheim provides an art recognized means to join multiple antiglare/antireflective layers to form a stack desired by both Inoeu and Draheim. Further, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Further, it would have been obvious to ensure that the antiglare layer of Inoeu has the 60º glossiness prescribed by Ohgaru. The motivation for doing so would have been that layers having such a glossiness have suppressed reflection of external light and improved display visibility.
	Therefore, it would have been obvious to combine Ohgaru and Draheim with Inoeu to obtain the invention as specified by the instant claims.

Regarding instant claim 4, Draheim further disclose that the adhesive may have pressure-sensitive properties (i.e., having a storage modulus of less than about 3x105 Pa), or said adhesive may not be a pressure-sensitive adhesive (i.e., having a storage modulus greater than about 3x105 Pa (paragraph [0054]), which overlaps the claimed range; however, “in the case where claimed ranges ‘overlap or lie inside ranges disclosed by prior art’ a prima facie case of obviousness exists.”  See MPEP § 2144.05.
	While there is no disclosure that the storage elastic modulus is measured at 23ºC by dynamic viscosity measurement under a condition of a shear strain at a frequency of 1 Hz, absent evidence of criticality regarding how the storage modulus is measured and given that the storage modulus of the prior art obviates the range presently claimed, it is the Examiner's position that the prior art combination meets the requirement of the instant claim.

Regarding instant claim 5, Draheim further discloses that the adhesive may be derived from a natural substance (e.g., a rubber-base adhesive) or may include highly crosslinked acrylic adhesives (paragraphs [0054-0055]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoeu in view of Ohgaru and Draheim as applied to claim 1 above, and further in view of Baetzold et al. (US Patent Application Publication No. US 2009/0004478 A1) (Baetzold).

Regarding instant claim 3, Inoeu in view of Ohgaru and Draheim discloses the antiglare/antireflective sheet as cited in the rejection of claim 1, above.
	Inoeu further discloses that the antiglare layer functions as a hard coat layer (paragraph [0041]).
	Inoeu in view of Ohgaru and Draheim does not explicitly disclose a release treatment layer formed on the uneven surface of the base material.
	However, Baetzold discloses a hardcoat film used to protect a substrate wherein an adhesive layer is used to adhere the hardcoat film to the substrate that is to be protected (paragraph [0081]).
	Reference is made to FIG. 3 of Baetzold, reproduced below:

    PNG
    media_image1.png
    156
    206
    media_image1.png
    Greyscale

	Baetzold illustrates that hardcoat film article <300> include a cured hardcoat layer <310>, a release liner <312>, and an adhesive layer <316> on the opposite surface of the cured hardcoat layer (paragraph [0082]).
	Said release liner <312> is construed to meet the claimed release treatment layer.
	Baetzold discloses that the cured hardcoat layer is formed on the release liner prior to transferring the hardcoat layer to a substrate to be protected (paragraph [0047]).
	Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art having the teachings of the prior art before him or her, to include the release liner of Baetzold to the antiglare layer of Inoeu. The motivation for doing so would have been to provide a support structure onto which the layer can be formed prior to application onto a surface. Furthermore, the combination of familiar elements is likely to be obvious when it does no more than yield predictable results. See KSR International Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395 – 97 (2007). See MPEP § 2143(A).
	Therefore, it would have been obvious to combine Baetzold with Inoeu in view of Ohgaru and Draheim to obtain the invention as specified by the instant claim.

Answers to Applicant’s Arguments
In response to Applicant’s amendments in the response filed 24 August 2022, the prior art rejections are withdrawn and replaced by new grounds of rejection necessitated by amendment. Applicant’s arguments are unpersuasive as they are drawn to withdrawn prior art rejections.

Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thomas A Mangohig whose telephone number is (571)270-7664. The examiner can normally be reached M-F 9-5 Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on (571)272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788                                                                                                                                                                                                        


/TAM/Examiner, Art Unit 1788                                                                                                                                                                                                        10/06/2022